566DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a mobile terminal”. Claims 10-18, which depend directly or indirectly from claim 1, also recites “a mobile terminal”. It is not clear if the control module recited in claims 10-18 refers to the control module of claim 1 or if it is an additional control module.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Khripkov et al. (US 20170201011) in view of Lee et al. (US 20170013731).
Regarding claim 1:
Khripkov et al. disclose (in Figs. 1 and 2) an antenna system (200), applied to a mobile terminal (100), wherein the mobile terminal (100) comprises a housing (including a metal frame 101 and at least one of a front cover 102 and/or rear cover 103; Para. 0059, Lines 4-6) and the housing (including a metal frame 101 and at least one of a front cover 102 and/or rear cover 103; Para. 0059, Lines 4-6) comprises a backplate (103) and a sidewall (101) connected to the backplate (103), wherein the antenna system (200) comprises: a liquid crystal polymer (LCP) antenna (143) attached to at least one of an inside surface of the backplate (103) or an inside surface of the sidewall (101), wherein the LCP antenna (143) comprises a plurality of antenna units (141) arranged in an array sequentially in a same direction (Se Figs.), and a phase shifter (each may receive phase difference power feeding independently from one another; Para. 0059,Lines 13-15) connected to the plurality of the antenna units (141).
Khripkov et al. is silent on that the housing is made of three-dimensional (3D) glass or a ceramic material. 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the housing as a 3D glass material as taught by Lee et al. into the device of Khripkov et al. for the benefit of presenting an appealing appearance (Para. 0121, Lines 4-7; Para. 0123, Line 4-7). 
Regarding claim 2:
Khripkov as modified disclose the housing (comprising a glass) has a dielectric constant greater than 10 (material property of glass). 
Regarding claim 3:
Khripkov as modified disclose the LCP antenna (200) comprises a LCP substrate layer (104) and a radio frequency front-end module (processor; Para. 0099, Lines 12-14), wherein the plurality of antenna units (141) and the radio frequency front-end module (processor) are arranged on the LCP substrate layer (141), and the radio frequency front-end module (processor) is electrically connected to the plurality of antenna units (141).
Regarding claim 4:
Khripkov as modified disclose the plurality of antenna units (141) is arranged on a side of the LCP substrate layer (104) facing the housing (including a metal frame 101 and at least one of a front cover 102 and/or rear cover 103; Para. 0059, Lines 4-6), and the radio frequency front-end module (processor) is arranged on a side of the LCP substrate layer (104) facing away from the housing (including a metal frame 101 and at least one of a front cover 102 and/or rear cover 103; Para. 0059, Lines 4-6).
Regarding claim 5:
Khripkov as modified disclose the radio frequency front-end module (processor) is encapsulated in the LCP substrate layer (104) by [a] radio frequency front-end (RFFE) process (Para. 0099, Lines 12-14).
Regarding claim 6:
Khripkov as modified disclose the LCP substrate layer (104) comprises a first portion attached to the sidewall (101) and a second portion attached to the backplate (103), the plurality of antenna units 
Regarding claim 7:
Khripkov as modified is silent on that the first antenna unit is a slot antenna, and the second antenna unit is a patch antenna.
However, while the choice of the antennas implemented could be based on several benefits like availability of space, radiation type, form factor of the device etc, it would have been an obvious matter of design consideration to select from the various forms of antennas, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claim 9:
Khripkov as modified is silent on that the LCP substrate layer has a thickness smaller than 50 um.
However, it would have been an obvious matter of design consideration to select a substrate with thickness smaller than 50 um as claimed since the thickness of the substrate is proportional to the radiated power, the conductor loss, dielectric loss and surface wave loss, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration
Regarding claims 10-16:
Khripkov as modified disclose a mobile terminal (100), comprising the antenna system (200).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Khripkov et al. (US 20170201011) in view of Lee et al. (US 20170013731) as applied to claim 1 and further in view of Zhou (US 20150035714).
Regarding claim 8:
Khripkov as modified is silent on the first antenna unit is fed by a microstrip line.

Accordingly, it would have an obvious matter of design consideration to implement a microstrip line to provide a feed to the antennas as taught by Zhou into the modified device of Khripkov, being a suitable form of exciting the antennas, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claim 17:
Khripkov as modified disclose a mobile terminal (100), comprising the antenna system (200).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Khripkov et al. (US 20170201011) in view of Lee et al. (US 20170013731) as applied to claim 1 and further in view of Frisk et al., “Liquid crystal polymer as a substrate material for flip chip ACA interconnections”, 3rd Electronics System Integration Technology Conference ESTC, 13-16 Sept. 2010.
Regarding claim 9:
Khripkov as modified is silent on that the LCP substrate layer has a thickness smaller than 50 um.
Frisk et al. disclose (in Fig. 1) that the LCP substrate layer (LCP film) has a thickness smaller than 50 um (Col. 4, Lines 20-22).
However, it would have been an obvious matter of design consideration to select a substrate with thickness smaller than 50 um as claimed since the thickness of the substrate is proportional to the radiated power, the conductor loss, dielectric loss and surface wave loss, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration
Regarding claim 18:
Khripkov as modified disclose a mobile terminal (100), comprising the antenna system (200).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAMIDELE A JEGEDE/Examiner, Art Unit 2845